IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                IN AND FOR NEW CASTLE COUNTY


STATE OF DELAWARE,                        )
                                          )
           Plaintiff,                     )
      v.                                  )
                                          )
LEVAL PETTY,                              )    Cr. ID. No. 1009000052
                                          )
             Defendant.                   )
                                          )


                          Submitted: November 13, 2014
                           Decided: December 30, 2014

 Upon Commissioner’s Report and Recommendation that Defendant’s Motion for
   Postconviction Relief Should be Denied and Counsel’s Motion to Withdraw
                              Should be Granted.

                                  ADOPTED

                                   ORDER

     This 30th day of December, 2014, the Court has considered the

Commissioner’s Report and Recommendation.

      On August 10, 2013, Defendant Leval Petty filed a pro se motion for

postconviction relief. Subsequently, Defendant was assigned counsel. Assigned

counsel then filed a Motion to Withdraw as Postconviction Counsel pursuant to

Superior Court Criminal Rule 61(e)(2). The motions were referred to a Superior

Court Commissioner in accordance with 10 Del. C. § 512(b) and Superior Court
Criminal Rule 62 for proposed findings of fact and conclusions of law. The

Commissioner issued the Report and Recommendation on November 3, 2014. The

Commissioner recommended that Defendant’s Motion for Postconviction Relief be

denied, and that Counsel’s Motion to Withdraw should be granted.

         “Within ten days after filing of a Commissioner’s proposed findings of fact

and recommendations . . . any party may serve and file written objections.” 1

Neither party has filed an objection to the Commissioner’s Report and

Recommendation.

         The Court holds that the Commissioner’s Report and Recommendation

dated November 3, 2014 should be adopted for the reasons set forth therein. The

Commissioner’s findings are not clearly erroneous, are not contrary to law, and are

not an abuse of discretion.2

         THEREFORE, the Court hereby accepts the Commissioner’s Report and

Recommendation in its entirety.

         IT IS SO ORDERED.



                                        /s/__Mary M. Johnston________
                                        The Honorable Mary M. Johnston



1
    Super. Ct. Crim. R. 62(a)(5)(ii).
2
    Super. Ct. Crim. R. 62(a)(4)(iv).